Exhibit 10.1

 

POPE & TALBOT, INC.

STOCK INCENTIVE PLAN

(formerly known as the Employee Stock Option Plan)

(As Amended as of May 5, 2005)

 

I. PURPOSE OF THE PLAN

 

This Stock Incentive Plan (the “Plan”) is intended to promote the interests of
Pope & Talbot, Inc. (the “Corporation”) and its subsidiaries by providing a
method whereby the non-employee members of the Board of Directors of the
Corporation (the “Board”) and the employees of the Corporation and its
subsidiaries who are primarily responsible for the management, growth and
success of the business may be offered incentives and rewards which will
encourage them to continue as directors or employees of the Corporation or its
subsidiaries.

 

II. ADMINISTRATION OF THE PLAN

 

(a) The Plan shall be administered by the Compensation Committee (the
“Committee”) appointed from time to time by the Board. The Committee shall
consist of two (2) or more Board members who shall serve for such term as the
Board may determine and shall be subject to removal by the Board at any time.

 

(b) The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and to adopt such
rules and regulations for administering the Plan as it may deem necessary.
Decisions of the Committee shall be final and binding on all persons who have an
interest in the Plan.

 

III. STOCK SUBJECT TO THE PLAN

 

(a) The stock which is to be made the subject of the options or stock awards
granted under the Plan shall be the Corporation’s authorized but unissued or
reacquired common stock (the “Common Stock”). In connection with the issuance of
shares under the Plan, the Corporation may repurchase shares of Common Stock on
the open market or otherwise. The total number of shares issuable in the
aggregate under the Plan and the Corporation’s 1996 Non-Employee Director Stock
Option Plan (the “Director Plan,” and together with the Plan, the “Plans”) shall
not exceed 3,250,000 shares. No new options will be granted under the Director
Plan after May 4, 2005.

 

(b) The number of shares of Common Stock available for issuance under the Plans
shall be subject to adjustment in accordance with the following guidelines:

 

(1) If any outstanding option granted under the Plans expires or is terminated
or cancelled for any reason prior to exercise in full, then the unissued shares
of Common Stock subject to the unexercised portion of such option may become the
subject of subsequent stock option grants or stock awards under the Plan. If
shares awarded pursuant to Section VII are forfeited to or repurchased by the
Corporation, the number of shares of Common Stock forfeited or repurchased may
become the subject of subsequent stock option grants or stock awards under the
Plan.



--------------------------------------------------------------------------------

(2) Should the exercise price of an outstanding option under the Plans be paid
with shares of Common Stock or should shares of Common Stock otherwise issuable
under the Plans be withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the exercise of an outstanding
option under the Plans, then the number of shares of Common Stock available for
issuance under the Plans shall be reduced by the gross number of shares for
which the option is exercised, and not by the net number of shares of Common
Stock actually issued to the option holder.

 

(3) Should shares of Common Stock issued under the Plan be withheld by the
Corporation in satisfaction of the withholding taxes incurred in connection with
a stock award under Section VII, then the number of shares of Common Stock
available for issuance under the Plans shall nevertheless be reduced by the
gross number of shares issued under the stock award, and not by the net number
of shares of Common Stock retained by the optionee or award recipient.

 

(c) In no event shall any one participant in the Plan receive stock options for
more than 200,000 shares of Common Stock in the aggregate per calendar year.

 

(d) In the event that any change is made to the Common Stock issuable under the
Plan or subject to any outstanding stock option granted under the Plan (whether
by reason of (I) any merger, consolidation or other reorganization or (II) any
stock dividend, stock split, recapitalization, combination of shares, exchange
of shares or other change in corporate structure effected without the
Corporation’s receipt of consideration), appropriate adjustments shall be made
to (i) the maximum number and/or class of securities issuable under the Plans,
(ii) the maximum number and/or class of securities for which stock options may
be granted under the Plan to any one participant per calendar year, and (iii)
the number and/or class of securities and price per share in effect under each
outstanding stock option.

 

IV. SELECTION OF AWARD RECIPIENTS

 

The persons who shall be eligible to receive options or stock awards under the
Plan shall be the non-employee members of the Board (“Outside Directors”) and
such key employees of the Corporation and its subsidiaries (including officers,
whether or not they are directors) as the Committee shall from time to time
select.

 

V. TERMS AND CONDITIONS OF STOCK OPTIONS

 

The Committee shall have the sole and exclusive authority to grant to the
selected key employees and Outside Directors one or more stock options under the
Plan. The Committee shall have full authority to determine whether each such
granted option is to be an incentive stock option (“Incentive Option”)
satisfying the requirements of Section 422 of the Internal Revenue Code or a
non-qualified option not intended to meet such requirements. Notwithstanding the
foregoing, only individuals who are employed by the Corporation or any
subsidiary of the Corporation are eligible to receive Incentive Options under
the Plan. Each option granted under the Plan shall be evidenced by an instrument
in such form as the Committee may from time to time approve. Such instrument,
however, shall conform to the terms and conditions specified below. Each
instrument evidencing an Incentive Option shall, in addition, be subject to the
applicable provisions of Section VI.

 

2



--------------------------------------------------------------------------------

(a) Option Price. The option price per share shall be fixed by the Committee,
but in no event shall the option price be less than one hundred percent (100%)
of the fair market value per share of Common Stock on the date the option is
granted. For purposes of the preceding sentence (and for all other valuation
purposes under the Plan), the fair market value per share of Common Stock shall
be its closing price, as officially quoted on the New York Stock Exchange
Composite-Tape (or any similar successor quotation system), on the grant date.
If there is no quotation available for such day, then the closing price on the
next preceding day for which there does exist such a quotation shall be
determinative of fair market value.

 

(b) Number of Shares, Term and Exercise.

 

(1) Each option granted under the Plan shall be exercisable on such date or
dates, during such period or periods and for such number of shares as shall be
determined by the Committee and set forth in the instrument evidencing such
option. No option granted under the Plan, however, shall become exercisable
during the first six months of the option term, except to the extent the
instrument evidencing such option provides for exercisability upon the
optionee’s death or disability; nor shall any option have an expiration date
which is more than 10 years after the grant date.

 

(2) Any option granted under the Plan may be exercised upon written notice to
the Corporation at any time prior to the expiration or sooner termination of the
option term. The option price for the number of shares of Common Stock for which
the option is exercised shall become immediately due and payable, and no
certificates for the shares shall be issued until payment has been made in
accordance with subparagraph (3) below.

 

(3) The option price shall be payable in one or more of the following
alternative forms specified in the instrument evidencing the option:

 

(i) full payment in cash or cash equivalents;

 

(ii) full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation’s earnings and valued at fair
market value on the Exercise Date (as such term is defined below);

 

(iii) full payment through a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings and
valued at fair market value on the Exercise Date and cash or cash equivalents;
or

 

(iv) full payment effected through a broker-dealer sale and remittance procedure
pursuant to which the optionee (A) shall provide irrevocable written
instructions to the designated brokerage firm to effect the immediate sale of
the purchased shares and to remit to the Corporation, out of the sale proceeds
available on the settlement date, an amount equal to the aggregate option price
payable for the purchased shares plus all applicable Federal and State income
and employment taxes required to be withheld by the Corporation in connection
with such purchase and sale, and (B) shall provide written directives to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale transaction.

 

3



--------------------------------------------------------------------------------

For purposes of this subparagraph (3), the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Corporation.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the option price for the purchased shares
must accompany the exercise notice.

 

(c) Termination of Employment or Service.

 

(1) If an optionee’s service with the Corporation is terminated other than by
reason of death or gross and willful misconduct, then each outstanding option
held by such optionee under the Plan shall not remain exercisable for more than
a twelve (12) month period (or such shorter period as may be specified in the
instrument evidencing such option) following the date of such cessation of
service, except to the extent the Committee may specifically provide otherwise
pursuant to its authority under Section X below. Under no circumstances,
however, shall any such option be exercisable after the specified expiration
date of the option term. Each such option shall, during such period of limited
exercisability, be exercisable only to the extent of the number of shares (if
any) for which such option is exercisable on the date of termination.

 

(2) If an optionee’s service with the Corporation is terminated for gross and
willful misconduct, including (without limitation) the wrongful appropriation of
employer funds or the commission of a felony, then any outstanding options
granted such optionee under the Plan may be terminated by the Committee as of
the date of such misconduct.

 

(3) For purposes of the Plan, an individual shall be considered to be in the
“service” of the Corporation for so long as such individual continues to serve
on the Board or is employed by the Corporation or one or more subsidiaries of
the Corporation.

 

For purposes of the Plan, a “subsidiary” of the Corporation shall be any company
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each of the companies in such unbroken chain (other
than the last company) owns, at the time of determination, stock possessing 50%
or more of the total combined voting power of all classes of stock in one other
company in such chain.

 

(d) Death of Optionee. Any option under the Plan held by the optionee on the
date of his death may be exercised, to the extent of the number of shares (if
any) for which such option was exercisable on the date the optionee ceased to be
in the service of the Corporation (less any option shares subsequently purchased
by the optionee prior to death), by the personal representative of the
optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the optionee’s will or in accordance with the laws of descent and
distribution. Such option may be exercised at any time prior to the earlier of
(A) the specified expiration date of the option term or (B) the first
anniversary of the optionee’s death. Upon the occurrence of the earlier event,
the option shall terminate and cease to be exercisable.

 

(e) Acceleration Upon Cessation of Service. The Committee shall have complete
discretion, exercisable either at the time of the option grant or at any time
while the option remains outstanding, to provide with respect to one or more
options granted under the Plan that

 

4



--------------------------------------------------------------------------------

during the limited period of exercisability following the optionee’s cessation
of service with the Corporation (as provided in Section V(c)(1) or Section V(d)
above), the option may be exercised not only with respect to the number of
shares for which it is exercisable at the time of such cessation of service but
also with respect to one or more installments of purchasable shares for which
the option otherwise would have become exercisable had such cessation of service
not occurred.

 

(f) Assignability. No option granted under the Plan shall be assignable or
transferable by the optionee other than by will or by the laws of descent and
distribution following the optionee’s death, and during the optionee’s lifetime,
the option shall be exercisable only by the optionee.

 

(g) Immediate Exercise of Option. In the event that the Corporation or its
stockholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Corporation by means of a sale,
merger, reorganization or liquidation (each, a “Corporate Transaction”), then
each option to acquire Common Stock at the time outstanding under the Plan shall
become exercisable, immediately prior to the consummation of such Corporate
Transaction, with respect to the full number of shares of Common Stock at the
time subject to such option; provided, however, that the exercisability as an
Incentive Option under the Federal tax laws of any accelerated option shall be
subject to the applicable dollar limitation of Section VI(a). However, an
outstanding option shall not be so accelerated if the terms of the agreement
with respect to the Corporate Transaction require, as a prerequisite for the
consummation of the Corporate Transaction, that such option is either to be
assumed by the successor corporation or parent thereof or to be replaced with a
comparable option to purchase shares of capital stock of the successor
corporation or parent thereof. The determination of such comparability shall be
made by the Board, and its determination shall be conclusive and binding on all
persons who have an interest in the Plan. Immediately after the consummation of
the Corporate Transaction, all outstanding options (whether or not accelerated)
shall expire and be of no further force or effect whatsoever, unless assumed by
the successor corporation or parent thereof.

 

(h) Stockholder Rights. No person shall have any rights as a stockholder with
respect to the shares of Common Stock purchasable under any option granted under
the Plan until he shall have exercised such option and paid the exercise price
for the purchased shares.

 

VI. INCENTIVE OPTIONS

 

Incentive Options granted under the Plan shall be subject to the additional
terms and conditions specified below. Options which are specifically designated
as “non-qualified options” or “non-statutory options” at the time of grant shall
not be subject to any of the terms and conditions specified below and
accordingly shall not be Incentive Options.

 

(a) Dollar Limitation. The aggregate fair market value (determined as of the
respective date or dates of grant) of the Common Stock for which one or more
options granted to any employee under this Plan (or any other option plan of the
Corporation or its parent or subsidiary corporations) may for the first time
become exercisable as incentive stock options under the Federal tax laws during
any one calendar year shall not exceed the sum of One

 

5



--------------------------------------------------------------------------------

Hundred Thousand Dollars ($100,000) or such greater amount as may be permitted
under subsequent amendments to Section 422 of the Internal Revenue Code. To the
extent the employee holds two or more options which become exercisable for the
first time in the same calendar year, the foregoing limitations or the
exercisability thereof as incentive stock options under the Federal tax laws
shall be applied on the basis of the order in which such options are granted.
Should the number of shares of Common Stock for which any Incentive Option first
becomes exercisable in any calendar year exceed the applicable One Hundred
Thousand Dollar ($100,000) limitation, then the option may nevertheless be
exercised in that calendar year for the excess number of shares as a
non-qualified option under the Federal tax laws.

 

(b) 10% Stockholder. If any individual to whom an Incentive Option is to be
granted pursuant to the provisions of the Plan is on the grant date the owner of
stock (as determined under Section 424(d) of the Internal Revenue Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation or any one of its subsidiaries, then the following
special provisions shall be applicable to the option granted to such individual:

 

(1) The option price per share of the Common Stock subject to such Incentive
Option shall not be less than one hundred and ten percent (110%) of the fair
market value of one share of Common Stock on the grant date; and

 

(2) The option shall not have a term in excess of five (5) years from the grant
date.

 

(c) Limitation on Time of Grant. No Incentive Option shall be granted on or
after the tenth anniversary of the last action by the Board approving an
increase in the number of shares available for issuance under the Plan, which
action was subsequently approved within 12 months by the stockholders of the
Corporation.

 

Except as modified by the preceding provisions of this Section VI, all the
provisions of the Plan shall be applicable to the Incentive Options granted
hereunder.

 

VII. STOCK AWARDS

 

(a) Stock Bonuses. The Committee may award shares under the Plan as stock
bonuses. Shares awarded as a bonus shall be subject to the terms, conditions and
restrictions determined by the Committee. The restrictions may include
restrictions concerning transferability and forfeiture of the shares awarded,
together with any other restrictions determined by the Committee. The Committee
may require the recipient to sign an agreement as a condition of the award, but
may not require the recipient to pay any monetary consideration other than
amounts necessary to satisfy tax withholding requirements. The agreement may
contain any terms, conditions, restrictions, representations and warranties
required by the Committee. The certificates representing the shares awarded
shall bear any legends required by the Committee.

 

(b) Stock Awards to Non-Employee Board Members. The Committee may award shares
under the Plan as compensation to Outside Directors for service on the Board or
its committees. Shares so awarded shall be subject to the terms, conditions and
restrictions

 

6



--------------------------------------------------------------------------------

determined by the Committee. The restrictions may include restrictions
concerning transferability and forfeiture of the shares awarded, together with
any other restrictions determined by the Committee. The Committee may require
the recipient to sign an agreement as a condition of the award, but may not
require the recipient to pay any monetary consideration other than amounts
necessary to satisfy tax withholding requirements. The agreement may contain any
terms, conditions, restrictions, representations and warranties required by the
Committee. The certificates representing the shares awarded shall bear any
legends required by the Committee.

 

(c) Restricted Stock. The Committee may issue shares under the Plan for any
consideration (including promissory notes and services) determined by the
Committee. Shares issued under the Plan shall be subject to the terms,
conditions and restrictions determined by the Committee. The restrictions may
include restrictions concerning transferability, repurchase by the Corporation
and forfeiture of the shares issued, together with any other restrictions
determined by the Committee. All Common Stock issued pursuant to this Section
VII(c) shall be subject to a purchase agreement, which shall be executed by the
Corporation and the prospective purchaser of the shares before the delivery of
certificates representing the shares to the purchaser. The purchase agreement
may contain any terms, conditions, restrictions, representations and warranties
required by the Committee. The certificates representing the shares shall bear
any legends required by the Committee.

 

VIII. EFFECTIVE DATE AND TERM OF PLAN

 

(a) The Plan initially became effective on the date it was adopted by the Board,
but before any options granted under the Plan could become exercisable, the Plan
had to be approved by the holders of at least a majority of the Corporation’s
outstanding voting stock represented and voting at a duly-held meeting at which
a quorum was present, provided the shares voting for approval also constituted
at least a majority of the required quorum. If such stockholder approval had not
been obtained, then any options previously granted under the Plan would have
terminated and no further options would have been granted. Subject to such
limitation, the Committee was authorized to grant options under the Plan at any
time after the adoption of the Plan by the Board.

 

(b) Unless sooner terminated in accordance with Section IX, the Plan shall
terminate on the date upon which all the shares of Common Stock available for
issuance under the Plans shall have been issued hereunder or under the Director
Plan.

 

IX. AMENDMENT OR DISCONTINUANCE BY BOARD ACTION

 

(a) The Board may amend, suspend or discontinue the Plan in whole or in part at
any time; provided, however, that such action shall not adversely affect rights
and obligations with respect to options or stock awards at the time outstanding
under the Plan. In addition, no modification of the Plan by the Board shall
without the approval of the Corporation’s stockholders materially increase the
number of shares of Common Stock which may be issued under the Plans (unless
necessary to effect the adjustments required under Section III(d)).

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section IX(a), the Board hereby reserves
the right to amend or modify the terms and provisions of the Plan and of any
outstanding options under the Plan to the extent necessary to qualify any or all
options under the Plan for such favorable Federal income tax treatment as may be
afforded employee stock options under Section 422 of the Internal Revenue Code
and regulations subsequently promulgated thereunder.

 

X. SPECIAL POWERS

 

In addition to the power and authority provided the Committee pursuant to the
foregoing provisions of the Plan, the Committee shall have the full power and
authority, exercisable from time to time in its sole discretion, to extend,
either at the time the option is granted or at any time during which the option
remains outstanding, the period for which the option is to remain exercisable
following the holder’s termination of service from the twelve (12) month or
shorter period set forth in the agreement evidencing such option to such greater
period of time as the Committee shall deem appropriate; provided, however, that
in no event shall such option be exercisable after the specified expiration date
of the term thereof.

 

8